ANDERSON, C. J.
Section 7894 of the Code of 1907 'provides that:
“On the trial of all indictments, complaints, or other criminal proceedings, the person on trial shall, at his own request, but not otherwise, be a competent witness; and his failure-to make such request shall not create any presumption against him, nor be the subject of comment by counsel.”
The defendant did not take the stand a» a witness in the case, and the solicitor in his argument t'o the jury stated:
“If he had an excuse, why didn’t he tell you about it? If he has a reason, why didn’t he give it?”
The logical and reasonable effect of these remarks could only have suggested) to the jury the failure of the defendant to take the stand and give an excuse or reason, if he had one, and violated the above-quoted section of the Code. Stone v. State, 105 Ala. 60, 17 South. 114. True, while the court held in this case that the remarks were improper, the case was not reversed for same, because the defendant did not have a sufficient' objection and exception. Here the defendant objected to the argument and excepted to the-court’s refusal to sustain said objection ;■ also moved to exclude same and except'ed to> the action of the court in refusing to exclude.. Nor was this error cured, or the prejudicial effect of same removed, by the' statement of the solicitor, when objection was made, that', he was "referring to counsel, not to the dfr* fendant.” He may have intended to refer to counsel, but the only reasonable deduction-to be gathered by the jury from the remarks?, was that the defendant was in default for failing to_ take the stand and make an explanation'or render an excuse.
 We think that a sufficient predicate-was established for the introduction of the-confession, both as to the corpus delicti andthe voluntary making of same. Rollins v. State, 18 Ala. App. 354, 92 South. 35; Hill v. State, 207 Ala. 444, 93 South. 460.
The trial court committed no reversible-error in that part of the oral charge ‘as excepted to, in declining to define manslaughter, as the proof showed murder or nothing. *74Houston v. State, 208 Ala. 660, 95 South. 145, and. cases there cited.
The judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
SAYRE, GARDNER, and MILLER, JJ., concur.